K.K. HALL, Circuit Judge,
dissenting:
I cannot agree with the majority’s conclusion that the petitioner has failed to overcome the barrier to impeachment of a written plea agreement. In my view, the district court properly concluded that the oral inducements of the prosecution rendered petitioner’s guilty plea involuntary. I, therefore, cannot accept the majority’s conclusion that the district court erred in granting petitioner’s writ of habeas corpus.
The district court properly considered parol evidence in examining whether the plea agreement was induced by unfair promises. Although the integrity of the plea bargaining process requires that written agreements be given great weight, plea agreements are not subject simply to strict contract interpretation. United States v. Carter, 454 F.2d 426 (4th Cir.1972). The courts can, and must, examine any facts or circumstances that could indicate an underlying constitutional deficiency in the process. In this instance, the district court specifically found that the state made enforceable promises to the petitioner regarding a sentencing recommendation based upon the undisputed statements of the prosecutor himself. The district court further found that the prosecutor’s recommendation of forty years constituted a violation of the promise under which the petitioner entered his guilty plea. That determination has ample support in the record.
At the state sentence reduction hearing, the prosecutor three times in open court stated that he had told the petitioner he would recommend between 25 and 30 years. The fact that the prosecutor did not consider himself bound by the statements is not dispositive of the issue. The question is whether the evidence tends to show that the petitioner reasonably believed that he had bargained for a sentencing recommendation of 25 to 30 years.1
*32In concluding that there was an enforceable promise, the district court clearly made findings of fact and based its conclusion upon those facts.2 I am unable to see how the district court’s findings are clearly erroneous under the principles set forth in Anderson v. City of Bessemer City, 470 U.S. 564, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985). We cannot reverse the district court even though convinced that we would have weighed the evidence differently if the district court’s account of the evidence is plausible in light of the record viewed in its entirety. Under the circumstances, the district court’s findings are more than plausible.
In my view, the district court correctly concluded that the prosecuting attorney did induce the petitioner to enter into the plea agreement by a promise to recommend no more than thirty years. The prosecutor then breached this promise. The guilty plea must be regarded as involuntary and cannot stand. I would affirm the judgment of the district court. Accordingly, I respectfully dissent.

. The record also discloses that the petitioner had earlier attempted to withdraw his guilty plea when he became aware that the plea agreement did not include the recommendation he believed was promised him. When petitioner filed the motion to withdraw his guilty plea and substitute counsel, his bond was revoked and he was again incarcerated. Petitioner thereafter appeared in court and abandoned his motion to withdraw the guilty plea and substitute counsel. He was then continued on bond and released from custody. At that time the state court judge admonished the petitioner to listen to his attorneys and informed him that if he caused any other delays, he would be picked up again and *32his bond would be cancelled. This evidence strongly suggests that the petitioner was confused about the sentencing recommendation.


. The majority assumes, for purposes of its argument, that the trial judge, at the sentence reduction hearing, made implicit findings of fact that there was no constitutional infirmity in the plea bargain (p. 28 n. 2) and that the district court rejected those implicit findings and made findings of its own which are clearly erroneous. However, in my view the trial court made no finding of fact, implicit or explicit, regarding the validity of the plea agreement. Indeed, the trial court stated that it had no jurisdiction as to the issue of the acceptance of the plea but even if it did have jurisdiction, it did not believe the circumstances justified withdrawal of the guilty plea at that late date after sentencing. I believe that anything beyond the trial court's recognition of the jurisdictional defect is dicta and cannot be viewed as a finding of fact.